Exhibit 10.3

 

EXECUTION COPY

 

RECEIVABLES PURCHASE AGREEMENT

 

 

by and between

 

 

UNITED STATIONERS FINANCIAL SERVICES LLC,

as Seller

 

and

 

 

UNITED STATIONERS RECEIVABLES, LLC,

as Purchaser

 

 

Dated as of March 3, 2009

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

 

Page

 

 

 

Article I Definitions

 

1

Section 1.1

Definitions

 

1

Section 1.2

Other Terms

 

3

Section 1.3

Computation of Time Periods

 

3

 

 

 

 

Article II Purchase, Conveyance and Servicing of Receivables

 

3

Section 2.1

Sale

 

3

Section 2.2

Servicing of Receivables

 

4

 

 

 

 

Article III Consideration and Payment; Receivables

 

4

Section 3.1

Conveyance Amount

 

4

Section 3.2

Payment of Conveyance Amount

 

5

Section 3.3

Settlement

 

6

 

 

 

 

Article IV Representations and Warranties

 

6

Section 4.1

Seller’s Representations and Warranties

 

6

 

 

 

Article V Covenants of the Seller

 

10

Section 5.1

Covenants of the Seller

 

10

 

 

 

Article VI Repurchase Obligation

 

13

Section 6.1

Mandatory Repurchase

 

13

Section 6.2

No Recourse

 

13

 

 

 

Article VII Conditions Precedent

 

13

Section 7.1

Conditions to the Purchaser’s Obligations Regarding Receivables

 

13

 

 

 

Article VIII Term and Termination

 

14

Section 8.1

Term

 

14

Section 8.2

Effect of Purchase Termination Date

 

14

 

 

 

Article IX Indemnification

 

15

Section 9.1

Indemnities by the Seller

 

15

 

 

 

Article X Miscellaneous Provisions

 

15

Section 10.1

Amendment

 

15

Section 10.2

GOVERNING LAW; Submission to Jurisdiction

 

15

Section 10.3

Notices

 

16

Section 10.4

Severability of Provisions

 

17

Section 10.5

Assignment

 

17

Section 10.6

Further Assurances

 

17

Section 10.7

No Waiver; Cumulative Remedies

 

17

 

i

--------------------------------------------------------------------------------


 

Section 10.8

Counterparts

 

17

Section 10.9

Binding Effect; Third-Party Beneficiaries

 

18

Section 10.10

Merger and Integration

 

18

Section 10.11

Headings

 

18

Section 10.12

Exhibits

 

18

 

Exhibits

 

 

 

 

 

 

 

Exhibit A

Form of Subordinated Note

 

 

Exhibit B

Credit and Collection Policy

 

 

 

 

 

 

Schedules

 

 

 

 

 

 

 

Schedule 4.1(g)

List of Actions and Suits

 

 

Schedule 4.1(i)

Names, Jurisdictions of Formation, Type of Entity and Locations of Certain
Offices and Records

 

 

Schedule 4.1(j)

List of Subsidiaries, Divisions and Tradenames; FEIN

 

 

Schedule 4.1(p)

List of Blocked Account Banks and Blocked Accounts

 

 

 

ii

--------------------------------------------------------------------------------


 

RECEIVABLES PURCHASE AGREEMENT

 

This RECEIVABLES PURCHASE AGREEMENT, dated as of March 3, 2009 (as amended,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), between UNITED STATIONERS FINANCIAL SERVICES, LLC, an Illinois
limited liability company, as seller (the “Seller”) and UNITED STATIONERS
RECEIVABLES, LLC, an Illinois limited liability company, as purchaser (the
“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Purchaser desires to purchase from the Seller from time to time
certain accounts receivable both currently existing and hereafter generated in
the normal course of the Seller’s or the Originator’s business pursuant to
written agreements or with invoices on open accounts;

 

WHEREAS, the Seller desires to sell and assign from time to time such certain
accounts receivable to the Purchaser upon the terms and conditions hereinafter
set forth;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between the
Purchaser and the Seller as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.1            DEFINITIONS.


 

All capitalized terms used herein shall have the meanings specified herein or,
if not so specified, the meaning specified in, or incorporated by reference
into, the Transfer Agreement (as defined below), and shall include in the
singular number the plural and in the plural number the singular:

 

Advance:  As defined in Section 3.2(a).

 

Advance Limit:  As defined in Section 3.2(a).

 

Conveyance Amount:  As defined in Section 3.1 hereof.

 

Discount Purchase Percentage:  A percentage determined by the Purchaser and the
Seller from time to time (but at least on a quarterly basis).

 

Eligible Receivable:  As defined in the Transfer Agreement.

 

Investment Company Act: The Investment Company Act of 1940, as amended.

 

--------------------------------------------------------------------------------


 

Net Worth:  At any time, the excess, if any, of (a) the aggregate Unpaid
Balances of the Receivables at such time, plus all cash Collections, if any, on
deposit in the Blocked Accounts and/or the Collection Account at such time to
the extent such amounts are available for and applicable to the payment of Net
Investment, over (b) the sum of (i) the Net Investment outstanding at such time,
(ii) the aggregate outstanding amount of Advances (including any Advance to be
made on the date of determination), (iii) the Servicing Fee Reserve and (iv) the
Yield Reserve.

 

Originator:  United Stationers Supply Co., an Illinois corporation.

 

Prime Rate:  On any day, the rate of interest equal to the U.S. Prime Rate
published in the “Money Rates” section of the Wall Street Journal (National
Edition) on such day.

 

Purchase Termination Date:  As defined in Section 8.1 hereof.

 

Purchaser:  United Stationers Receivables, LLC, an Illinois limited liability
company, and its successors and assigns.

 

Receivables Sale Agreement:  The Receivables Sale Agreement, dated March 3,
2009, by and between the Originator and the Seller, as such agreement may be
amended, modified or supplemented from time to time.

 

Related Security:  As defined in the Transfer Agreement.

 

Relevant UCC:  The Uniform Commercial Code as in effect in the States of New
York or Illinois, as applicable.

 

Required Capital Amount:  As of any date of determination, an amount equal to
10% of the aggregate Unpaid Balance of Receivables.

 

Securities Exchange Act:  The Securities Exchange Act of 1934, as amended.

 

Secured Obligations:  As defined in Section 2.1(d) hereof.

 

Seller:  United Stationers Financial Services, LLC, an Illinois limited
liability company, and its successors and assigns.

 

Subordinated Note:  As defined in Section 3.2(a).

 

Transfer Agreement:  The Transfer and Administration Agreement, dated as of
March 3, 2009, by and among the Purchaser, the Originator, the Servicer, the
Seller, the Class Agents, the Agent and the Investors, as such agreement may be
amended, modified or supplemented from time to time.

 

2

--------------------------------------------------------------------------------


 


SECTION 1.2            OTHER TERMS.

 

All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles.  All terms used in
Article 9 of the Relevant UCC, and not specifically defined herein, are used
herein as defined in such Article 9.

 


SECTION 1.3            COMPUTATION OF TIME PERIODS.


 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding.”

 


ARTICLE II


 


PURCHASE, CONVEYANCE AND SERVICING OF RECEIVABLES


 


SECTION 2.1            SALE.


 


(A)           UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH HEREIN, THE
SELLER HEREBY SELLS, CONVEYS, TRANSFERS AND ABSOLUTELY ASSIGNS TO THE PURCHASER,
AND THE PURCHASER HEREBY ACCEPTS SUCH SALE, CONVEYANCE, TRANSFER AND ABSOLUTE
ASSIGNMENT FROM THE SELLER, ON THE TERMS AND SUBJECT TO THE CONDITIONS
SPECIFICALLY SET FORTH HEREIN, OF ALL OF THE SELLER’S RIGHT, TITLE AND INTEREST,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, IN, TO AND UNDER ALL RECEIVABLES AND
THE RELATED SECURITY, COLLECTIONS AND PROCEEDS RELATING THERETO, PROVIDED THAT
THE PURCHASE TERMINATION DATE HAS NOT OCCURRED.  ANY SUCH FOREGOING SALE,
ASSIGNMENT, TRANSFER AND CONVEYANCE DOES NOT CONSTITUTE AN ASSUMPTION BY THE
PURCHASER OF ANY OBLIGATIONS OF THE SELLER OR ANY OTHER PERSON TO OBLIGORS OR TO
ANY OTHER PERSON IN CONNECTION WITH SUCH RECEIVABLES AND THE RELATED SECURITY,
COLLECTIONS AND PROCEEDS RELATING THERETO OR OTHER AGREEMENT AND INSTRUMENT
RELATING THERETO.  ON THE DATE HEREOF AND ON EACH BUSINESS DAY THEREAFTER TO,
BUT INCLUDING THE PURCHASE TERMINATION DATE, THE SELLER SHALL TRANSFER TO THE
PURCHASER, IN ACCORDANCE WITH THE SECOND PRECEDING SENTENCE, ALL RECEIVABLES
THEN OWNED BY THE SELLER.


 


(B)           IN CONNECTION WITH ANY SUCH FOREGOING SALE, THE SELLER AGREES TO
RECORD AND FILE ON OR PRIOR TO THE CLOSING DATE, AT ITS OWN EXPENSE, A FINANCING
STATEMENT OR STATEMENTS WITH RESPECT TO THE RECEIVABLES AND THE OTHER PROPERTY
DESCRIBED IN SECTION 2.1(A) SOLD AND TO BE SOLD BY THE SELLER HEREUNDER MEETING
THE REQUIREMENTS OF APPLICABLE STATE LAW IN SUCH MANNER AND IN SUCH
JURISDICTIONS AS ARE NECESSARY TO PERFECT AND PROTECT THE INTERESTS OF THE
PURCHASER CREATED HEREBY UNDER THE RELEVANT UCC AGAINST ALL CREDITORS OF AND
PURCHASERS FROM THE SELLER, AND TO DELIVER EITHER THE ORIGINALS OF SUCH
FINANCING STATEMENTS OR A FILE-STAMPED COPY OF SUCH FINANCING STATEMENTS OR
OTHER EVIDENCE OF SUCH FILINGS TO THE PURCHASER ON THE CLOSING DATE.


 


(C)           THE SELLER AGREES THAT FROM TIME TO TIME, AT ITS EXPENSE, IT WILL
PROMPTLY AUTHENTICATE AND DELIVER ALL INSTRUMENTS AND DOCUMENTS AND TAKE ALL
ACTIONS AS MAY BE NECESSARY OR AS THE PURCHASER MAY REASONABLY REQUEST IN ORDER
TO PERFECT OR PROTECT THE INTEREST OF THE PURCHASER IN THE RECEIVABLES AND OTHER
PROPERTY PURCHASED FROM THE SELLER HEREUNDER OR TO ENABLE THE PURCHASER TO
EXERCISE OR ENFORCE ANY OF ITS RIGHTS HEREUNDER.  WITHOUT LIMITING THE
FOREGOING, THE SELLER WILL, IN ORDER TO ACCURATELY REFLECT ANY PURCHASE AND SALE
TRANSACTION, AUTHENTICATE AND FILE SUCH FINANCING OR CONTINUATION STATEMENTS OR
AMENDMENTS THERETO OR ASSIGNMENTS THEREOF (AS PERMITTED PURSUANT HERETO) AS MAY
BE REQUESTED BY THE PURCHASER, AND UPON THE REQUEST OF THE


 

3

--------------------------------------------------------------------------------


 


PURCHASER, MARK ITS MASTER DATA PROCESSING RECORDS AND OTHER DOCUMENTS WITH A
LEGEND DESCRIBING THE PURCHASE BY THE PURCHASER OF RECEIVABLES AND THE
SUBSEQUENT TRANSFER THEREOF PURSUANT TO THE TRANSFER AGREEMENT AND STATING “AN
INTEREST IN THESE ACCOUNTS RECEIVABLE HAS BEEN CONVEYED TO BANK OF AMERICA,
NATIONAL ASSOCIATION, AS AGENT FOR THE BENEFIT OF CERTAIN INVESTORS, PURSUANT TO
A TRANSFER AGREEMENT DATED AS OF MARCH 3, 2009.”  THE SELLER SHALL, UPON REQUEST
OF THE PURCHASER, OBTAIN SUCH ADDITIONAL SEARCH REPORTS AS THE PURCHASER SHALL
REASONABLY REQUEST.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
PURCHASER SHALL BE PERMITTED TO SIGN AND FILE CONTINUATION STATEMENTS AND
AMENDMENTS THERETO AND ASSIGNMENTS THEREOF WITHOUT THE SELLER’S SIGNATURE.  A
REPRODUCTION OF THIS AGREEMENT OR ANY FINANCING STATEMENT SHALL BE SUFFICIENT AS
A FINANCING STATEMENT.


 


(D)           IT IS THE EXPRESS INTENT OF THE SELLER AND THE PURCHASER THAT ANY
CONVEYANCE OF RECEIVABLES BY THE SELLER TO THE PURCHASER PURSUANT TO THIS
AGREEMENT BE CONSTRUED AS A SALE OF SUCH RECEIVABLES BY THE SELLER TO THE
PURCHASER.  FURTHER, IT IS NOT THE INTENTION OF THE SELLER AND THE PURCHASER
THAT SUCH CONVEYANCE BE DEEMED A GRANT OF A SECURITY INTEREST IN ANY RECEIVABLES
BY THE SELLER TO THE PURCHASER TO SECURE A DEBT OR OTHER OBLIGATION OF THE
SELLER.  HOWEVER, IN CASE THAT, NOTWITHSTANDING THE INTENT OF THE PARTIES, ANY
RECEIVABLES CONVEYED HEREUNDER ARE CONSTRUED TO CONSTITUTE PROPERTY OF THE
SELLER, THEN (I) THIS AGREEMENT ALSO SHALL BE DEEMED TO BE, AND HEREBY IS, A
SECURITY AGREEMENT WITHIN THE MEANING OF THE RELEVANT UCC; AND (II) THE
CONVEYANCE BY THE SELLER PROVIDED FOR IN THIS AGREEMENT SHALL BE DEEMED TO BE,
AND THE SELLER HEREBY GRANTS TO THE PURCHASER, A SECURITY INTEREST IN, TO AND
UNDER ALL OF THE SELLER’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER ALL
RECEIVABLES, THE RELATED SECURITY, COLLECTIONS AND THE PROCEEDS THEREOF CONVEYED
BY THE SELLER TO THE PURCHASER, TO SECURE THE RIGHTS OF THE PURCHASER SET FORTH
IN THIS AGREEMENT OR AS MAY BE DETERMINED IN CONNECTION THEREWITH BY APPLICABLE
LAW (COLLECTIVELY, THE “SECURED OBLIGATIONS”).  THE SELLER AND THE PURCHASER
SHALL, TO THE EXTENT CONSISTENT WITH THIS AGREEMENT, TAKE SUCH ACTIONS AS MAY BE
NECESSARY TO ENSURE THAT, IF THIS AGREEMENT WERE DEEMED TO CREATE A SECURITY
INTEREST IN, AND NOT A SALE OF, RECEIVABLES, SUCH SECURITY INTEREST WOULD BE
DEEMED TO BE A PERFECTED SECURITY INTEREST IN FAVOR OF THE PURCHASER UNDER
APPLICABLE LAW AND WILL BE MAINTAINED AS SUCH THROUGHOUT THE TERM OF THIS
AGREEMENT.


 


SECTION 2.2            SERVICING OF RECEIVABLES.


 

The servicing, administering and collection of the Receivables and the Related
Security, Collections and proceeds thereof conveyed hereunder shall be conducted
by the Servicer as set forth and in accordance with the Transfer Agreement.  The
Purchaser hereby appoints the Servicer as its agent to enforce the Purchaser’s
rights and interests in, to and under the Receivables, the Related Security,
Collections and proceeds with respect thereto.

 


ARTICLE III


 


CONSIDERATION AND PAYMENT; RECEIVABLES


 


SECTION 3.1            CONVEYANCE AMOUNT.


 


(A)           THE CONSIDERATION FOR ANY RECEIVABLE AND THE RELATED SECURITY,
COLLECTIONS AND PROCEEDS THEREOF CONVEYED, TRANSFERRED AND ASSIGNED TO THE
PURCHASER BY THE SELLER UNDER THIS AGREEMENT SHALL BE A DOLLAR AMOUNT EQUAL TO
THE PRODUCT OF (I) THE AGGREGATE UNPAID BALANCE OF


 

4

--------------------------------------------------------------------------------


 


THE RECEIVABLES SOLD PURSUANT TO SUCH CONVEYANCE, AND (II) THE DISCOUNT PURCHASE
PERCENTAGE AT SUCH TIME (THE “CONVEYANCE AMOUNT”).

 


SECTION 3.2            PAYMENT OF CONVEYANCE AMOUNT.


 


(A)           (X) THE CONVEYANCE AMOUNT FOR ANY RECEIVABLES AND RELATED PROPERTY
CONVEYED HEREUNDER SHALL BE PAID IN THE FOLLOWING MANNER:  (I) BY PAYMENT OF
CASH IN IMMEDIATELY AVAILABLE FUNDS, OR (II) IF PURCHASER DOES NOT HAVE
SUFFICIENT CASH TO PAY THE CONVEYANCE AMOUNT OWED TO THE SELLER, BY MEANS OF AN
ADVANCE UNDER THE SUBORDINATED NOTE OWED TO THE SELLER (EACH SUCH ADVANCE AND
ANY OTHER ADVANCE UNDER THE SUBORDINATED NOTE, AN “ADVANCE”) AND/OR (Y) ALL OR A
PORTION OF ANY TRANSFER OF RECEIVABLES AND THE RELATED CONVEYANCE AMOUNT MAY BE
MADE IN THE FORM OF CAPITAL CONTRIBUTED BY THE SELLER TO PURCHASER IN THE FORM
OF A CONTRIBUTION OF THE ADDITIONAL RECEIVABLES OR (III) ANY COMBINATION OF THE
FOREGOING, AS DETERMINED BY THE SELLER AND THE PURCHASER AT SUCH TIME.  IN THE
EVENT THE PURCHASER DOES NOT HAVE SUFFICIENT CASH TO PAY THE CONVEYANCE AMOUNT
OWED TO THE SELLER DUE ON ANY SALE DATE AND THE SELLER IS NOT WILLING TO CONSENT
TO THE PAYMENT OF SUCH INSUFFICIENCY BY MEANS OF A CAPITAL CONTRIBUTION, SUCH
INSUFFICIENCY SHALL BE EVIDENCED BY THE MAKING OF AN ADVANCE ON SUCH DATE OF A
PURCHASE HEREUNDER IN AN ORIGINAL PRINCIPAL AMOUNT EQUAL TO SUCH CASH SHORTFALL
OWED TO THE SELLER; PROVIDED, HOWEVER, THAT THE SELLER SHALL NOT MAKE AN ADVANCE
TO THE PURCHASER IN AN AGGREGATE AMOUNT OUTSTANDING EXCEEDING THE LESSER OF
(I) THE REMAINING UNPAID PORTION OF SUCH CONVEYANCE AMOUNT AND (II) THE MAXIMUM
ADVANCE THAT COULD BE MADE WITHOUT RENDERING THE PURCHASER’S NET WORTH LESS THAN
THE REQUIRED CAPITAL AMOUNT (THE “ADVANCE LIMIT”).  ALL ADVANCES MADE BY THE
SELLER TO PURCHASER SHALL BE EVIDENCED BY A SINGLE SUBORDINATED NOTE, DULY
EXECUTED ON BEHALF OF PURCHASER, IN SUBSTANTIALLY THE FORM OF EXHIBIT A ANNEXED
HERETO, DELIVERED AND PAYABLE TO THE SELLER IN A PRINCIPAL AMOUNT EQUAL TO THE
ADVANCE LIMIT (THE “SUBORDINATED NOTE”).  THE SELLER IS HEREBY AUTHORIZED BY THE
PURCHASER TO ENDORSE ON THE SCHEDULE ATTACHED TO THE SUBORDINATED NOTE (OR A
CONTINUATION OF SUCH SCHEDULE ATTACHED THERETO AND MADE A PART THEREOF) AN
APPROPRIATE NOTATION EVIDENCING THE DATE AND AMOUNT OF EACH ADVANCE, AS WELL AS
THE DATE AND AMOUNT OF EACH PAYMENT WITH RESPECT THERETO; PROVIDED, HOWEVER,
THAT THE FAILURE OF ANY PERSON TO MAKE SUCH A NOTATION SHALL NOT AFFECT ANY
OBLIGATIONS OF PURCHASER THEREUNDER.  ANY SUCH NOTATION SHALL BE CONCLUSIVE AND
BINDING AS TO THE DATE AND AMOUNT OF SUCH ADVANCE, OR PAYMENT OF PRINCIPAL OR
INTEREST THEREON, ABSENT MANIFEST ERROR.


 


(B)           THE TERMS AND CONDITIONS OF THE SUBORDINATED NOTE AND ALL ADVANCES
THEREUNDER SHALL BE AS FOLLOWS:


 

(I)            REPAYMENT OF ADVANCES.  ALL AMOUNTS PAID BY THE PURCHASER WITH
RESPECT TO THE ADVANCES SHALL BE ALLOCATED FIRST TO THE REPAYMENT OF ACCRUED
INTEREST UNTIL ALL SUCH INTEREST IS PAID, AND THEN TO THE OUTSTANDING PRINCIPAL
AMOUNT OF THE ADVANCES.  SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, THE
PURCHASER MAY BORROW, REPAY AND REBORROW ADVANCES ON AND AFTER THE CLOSING DATE
AND PRIOR TO THE TERMINATION OF THIS AGREEMENT.

 

(II)           INTEREST.  THE SUBORDINATED NOTE SHALL BEAR INTEREST FROM ITS
DATE ON THE OUTSTANDING PRINCIPAL BALANCE THEREOF AT A RATE PER ANNUM EQUAL TO
THE PRIME RATE IN EFFECT ON THE FIRST BUSINESS DAY OF EACH MONTH.  INTEREST ON
EACH ADVANCE SHALL BE COMPUTED BASED ON THE NUMBER OF DAYS ELAPSED IN A YEAR OF
360 DAYS.

 

5

--------------------------------------------------------------------------------


 

(III)          SOLE AND EXCLUSIVE REMEDY/SUBORDINATION.  THE PURCHASER SHALL BE
OBLIGATED TO REPAY ADVANCES TO THE SELLER ONLY TO THE EXTENT OF FUNDS AVAILABLE
TO THE PURCHASER FROM COLLECTIONS ON RECEIVABLES AND, TO THE EXTENT THAT SUCH
PAYMENTS ARE INSUFFICIENT TO PAY ALL AMOUNTS OWING TO THE SELLER UNDER THE
SUBORDINATED NOTE, THE SELLER SHALL NOT HAVE ANY CLAIM AGAINST THE PURCHASER FOR
SUCH AMOUNTS AND NO FURTHER OR ADDITIONAL RECOURSE SHALL BE AVAILABLE AGAINST
THE PURCHASER.  THE SUBORDINATED NOTE SHALL BE FULLY SUBORDINATED TO ANY RIGHTS
OF THE AGENT, THE CLASS AGENTS, THE INVESTORS AND THEIR PERMITTED ASSIGNS
PURSUANT TO THE TRANSFER AGREEMENT, AND SHALL NOT EVIDENCE ANY RIGHTS IN THE
RECEIVABLES.

 

(IV)          OFFSETS, ETC.  THE PURCHASER MAY OFFSET ANY AMOUNT DUE AND OWING
BY THE SELLER AGAINST ANY AMOUNT DUE AND OWING BY PURCHASER TO THE SELLER UNDER
THE TERMS OF THE SUBORDINATED NOTE.

 


SECTION 3.3            SETTLEMENT.


 


(A)           DILUTIONS.  IF ON ANY DAY ANY RECEIVABLE BECOMES SUBJECT TO ANY
DILUTION, THE SELLER SHALL BE DEEMED TO HAVE RECEIVED ON SUCH DAY A COLLECTION
OF SUCH RECEIVABLE IN THE AMOUNT OF THE UNPAID BALANCE (AS DETERMINED
IMMEDIATELY PRIOR TO SUCH DILUTION) OF SUCH RECEIVABLE (IF SUCH RECEIVABLE IS
CANCELED) OR OTHERWISE IN THE AMOUNT OF SUCH REDUCTION.


 


(B)           PAYMENT OF DEEMED COLLECTIONS.  NOT LATER THAN THE BUSINESS DAY
IMMEDIATELY FOLLOWING THE DATE ON WHICH THE SELLER IS DEEMED TO HAVE RECEIVED A
COLLECTION UNDER THIS SECTION 3.3, THE SELLER SHALL PAY SUCH AMOUNT OF DEEMED
COLLECTIONS TO THE PURCHASER (I) PRIOR TO THE TERMINATION DATE, IN THE FOLLOWING
ORDER: (A) FIRST, BY A REDUCTION IN CONVEYANCE AMOUNT PAID BY THE PURCHASER FOR
NEW RECEIVABLES ON SUCH DAY, (B) SECOND, BY A REDUCTION OF THE OUTSTANDING
ADVANCES, SUCH REDUCTION TO OCCUR ONCE PER MONTH, AND (C) THIRD, BY A CASH
PAYMENT IN IMMEDIATELY AVAILABLE FUNDS (OR ANY COMBINATION OF THE FOREGOING AS
REASONABLY DETERMINED BY THE SELLER AND THE SPV AT SUCH TIME); AND
(II) FOLLOWING THE TERMINATION DATE, BY A CASH PAYMENT, IN IMMEDIATELY AVAILABLE
FUNDS.


 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 4.1            SELLER’S REPRESENTATIONS AND WARRANTIES.


 

The Seller represents and warrants to the Purchaser, the Agent, the
Class Agents, and the Investors, as to itself, that, on the Closing Date and on
each date that Receivables are transferred by it pursuant to Section 2.1:

 


(A)           CORPORATE EXISTENCE AND POWER.  IT (I) IS A LIMITED LIABILITY
COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
ILLINOIS, WHICH IS ITS SOLE JURISDICTION OF FORMATION, (II) HAS ALL CORPORATE
POWER AND ALL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS OF ALL OFFICIAL
BODIES REQUIRED TO CARRY ON ITS BUSINESS IN EACH JURISDICTION IN WHICH ITS
BUSINESS IS NOW AND PROPOSED TO BE CONDUCTED (EXCEPT WHERE THE FAILURE TO HAVE
ANY SUCH LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS WOULD NOT INDIVIDUALLY
OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT) AND (III) IS DULY QUALIFIED
TO DO BUSINESS AND IS IN GOOD STANDING IN

 

6

--------------------------------------------------------------------------------


 


EVERY OTHER JURISDICTION IN WHICH THE NATURE OF ITS BUSINESS REQUIRES IT TO BE
SO QUALIFIED, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(B)           CORPORATE AND GOVERNMENTAL AUTHORIZATION; CONTRAVENTION.  THE
EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY ARE (I) WITHIN THE ITS
ORGANIZATIONAL POWERS, (II) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
ORGANIZATIONAL ACTION, (III) REQUIRE NO ACTION BY OR IN RESPECT OF, OR FILING
WITH, ANY OFFICIAL BODY OR OFFICIAL THEREOF (EXCEPT AS CONTEMPLATED BY SECTIONS
5.1(F), 5.1(G) AND 7.7 OF THE TRANSFER AGREEMENT, ALL OF WHICH HAVE BEEN (OR AS
OF THE CLOSING DATE WILL HAVE BEEN) DULY MADE AND IN FULL FORCE AND EFFECT),
(IV) DO NOT CONTRAVENE OR CONSTITUTE A DEFAULT UNDER (A) ITS ORGANIZATIONAL
DOCUMENTS, (B) ANY LAW APPLICABLE TO IT, (C) ANY CONTRACTUAL RESTRICTION BINDING
ON OR AFFECTING IT OR ITS PROPERTY OR (D) ANY ORDER, WRIT, JUDGMENT, AWARD,
INJUNCTION, DECREE OR OTHER INSTRUMENT BINDING ON OR AFFECTING IT OR ITS
PROPERTY, OR (V) RESULT IN THE CREATION OR IMPOSITION OF ANY ADVERSE CLAIM UPON
OR WITH RESPECT TO ITS PROPERTY OR THE PROPERTY OF ANY OF ITS SUBSIDIARIES
(EXCEPT AS CONTEMPLATED HEREBY), FOR PURPOSES OF CLAUSE (IV) HEREOF EXCEPT TO
THE EXTENT SUCH FAILURE WOULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(C)           BINDING EFFECT.  EACH OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY HAS BEEN DULY EXECUTED AND DELIVERED AND
CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE RIGHTS OF CREDITORS GENERALLY.


 


(D)           PERFECTION.  IT IS THE OWNER OF ALL OF THE RECEIVABLES AND THE
OTHER AFFECTED ASSETS, FREE AND CLEAR OF ALL ADVERSE CLAIMS (OTHER THAN ANY
ADVERSE CLAIM ARISING HEREUNDER) AND UPON THE MAKING OF THE INITIAL SALE TO THE
PURCHASER ON THE CLOSING DATE AND AT ALL TIMES THEREAFTER UNTIL THE FINAL PAYOUT
DATE, ALL FINANCING STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE RECORDED OR
FILED IN ORDER TO PERFECT AND PROTECT THE INTEREST OF THE PURCHASER IN THE ASSET
INTEREST AGAINST ALL CREDITORS OF AND PURCHASERS FROM THE SELLER WILL HAVE BEEN
DULY FILED IN EACH FILING OFFICE NECESSARY FOR SUCH PURPOSE AND ALL FILING FEES
AND TAXES, IF ANY, PAYABLE IN CONNECTION WITH SUCH FILINGS SHALL HAVE BEEN PAID
IN FULL.


 


(E)           ACCURACY OF INFORMATION.  ALL INFORMATION HERETOFORE FURNISHED BY
IT TO THE PURCHASER, ANY INVESTOR, ANY CLASS AGENT OR THE AGENT FOR PURPOSES OF
OR IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION DOCUMENT OR ANY
TRANSACTION CONTEMPLATED THEREBY, TAKEN AS A WHOLE, IS, AND ALL SUCH INFORMATION
HEREAFTER FURNISHED BY IT TO THE PURCHASER, ANY INVESTOR, ANY CLASS AGENT OR THE
AGENT WILL BE, TRUE, COMPLETE AND ACCURATE IN EVERY MATERIAL RESPECT, ON THE
DATE SUCH INFORMATION IS STATED OR CERTIFIED, AND NO SUCH ITEM CONTAINS OR WILL
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS OR WILL OMIT TO STATE A
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(F)            TAX STATUS.  IT HAS (I) TIMELY FILED ALL TAX RETURNS (FEDERAL,
STATE AND LOCAL) REQUIRED TO BE FILED, (II) PAID OR MADE ADEQUATE PROVISION FOR
THE PAYMENT OF ALL TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES EXCEPT WITH
RESPECT TO CLAUSES (I) AND (II), FOR TAXES WHICH ARE BEING

 

7

--------------------------------------------------------------------------------


 


CONTESTED IN GOOD FAITH AND FOR WHICH APPROPRIATE RESERVES ARE MAINTAINED IN
ACCORDANCE WITH GAAP.


 


(G)           ACTION, SUITS.  IT IS NOT IN VIOLATION OF ANY ORDER OF ANY
OFFICIAL BODY OR ARBITRATOR, EXCEPT WHERE SUCH VIOLATION WOULD NOT BE REASONABLY
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT AS SET FORTH ON SCHEDULE
4.1(G), THERE ARE NO ACTIONS, SUITS, LITIGATION OR PROCEEDINGS PENDING, OR TO
ITS KNOWLEDGE, THREATENED, AGAINST OR AFFECTING IT OR ANY OF ITS AFFILIATES OR
THEIR RESPECTIVE PROPERTIES, IN OR BEFORE ANY OFFICIAL BODY OR ARBITRATOR, WHICH
MAY, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON THE
SELLER.


 


(H)           USE OF PROCEEDS.  NO PROCEEDS OF ANY SALE HEREUNDER WILL BE USED
BY IT (I) TO ACQUIRE ANY SECURITY IN ANY TRANSACTION WHICH IS SUBJECT TO
SECTION 13 OR 14 OF THE SECURITIES EXCHANGE ACT OF 1934, (II) TO ACQUIRE ANY
EQUITY SECURITY OF A CLASS WHICH IS REGISTERED PURSUANT TO SECTION 12 OF SUCH
ACT OR (III) FOR ANY OTHER PURPOSE THAT VIOLATES APPLICABLE LAW, INCLUDING
REGULATIONS U OR X OF THE FEDERAL RESERVE BOARD.


 


(I)            NAME, JURISDICTION OF FORMATION, TYPE OF ENTITY, PRINCIPAL PLACE
OF BUSINESS; CHIEF EXECUTIVE OFFICE; LOCATION OF RECORDS.  ITS NAME (AS
INDICATED ON THE PUBLIC RECORD OF ITS JURISDICTION OF FORMATION), JURISDICTION
OF FORMATION, TYPE OF ENTITY, PRINCIPAL PLACE OF BUSINESS (CURRENTLY AND FOR THE
FIVE (5) YEAR PERIOD ENDING ON THE CLOSING DATE), CHIEF EXECUTIVE OFFICE
(CURRENTLY AND FOR THE FIVE (5) YEAR PERIOD ENDING ON THE CLOSING DATE) AND THE
OFFICES WHERE IT KEEPS ALL ITS RECORDS, ARE SET FORTH ON SCHEDULE 4.1(I).


 


(J)            SUBSIDIARIES; TRADENAMES, ETC.  AS OF THE CLOSING DATE: (I) IT
HAS ONLY THE SUBSIDIARIES AND DIVISIONS LISTED ON SCHEDULE 4.1(J); AND (II) IT
HAS, WITHIN THE LAST FIVE (5) YEARS, OPERATED ONLY UNDER THE TRADENAMES
IDENTIFIED IN SCHEDULE 4.1(J), AND, WITHIN THE LAST FIVE (5) YEARS, HAS NOT
CHANGED ITS NAME, MERGED WITH OR INTO OR CONSOLIDATED WITH ANY OTHER PERSON OR
BEEN THE SUBJECT OF ANY PROCEEDING UNDER THE BANKRUPTCY CODE, EXCEPT AS
DISCLOSED IN SCHEDULE 4.1(J).  SCHEDULE 4.1(J) ALSO LISTS THE CORRECT FEDERAL
EMPLOYER IDENTIFICATION NUMBER OF THE SELLER.


 


(K)           GOOD TITLE.  UPON EACH SALE, ASSIGNMENT AND TRANSFER OF
RECEIVABLES AND THE RELATED SECURITY, COLLECTIONS AND THE PROCEEDS THEREOF BY
THE SELLER TO THE PURCHASER HEREUNDER, THE PURCHASER SHALL ACQUIRE A VALID AND
ENFORCEABLE PERFECTED FIRST PRIORITY OWNERSHIP INTEREST IN EACH RECEIVABLE AND
THE RELATED SECURITY, COLLECTIONS AND THE PROCEEDS THEREOF THAT EXIST ON THE
DATE OF SUCH TRANSFER, WITH RESPECT THERETO, FREE AND CLEAR OF ANY ADVERSE
CLAIM.


 


(L)            NATURE OF RECEIVABLES.  EACH RECEIVABLE (I) REPRESENTED BY IT TO
BE AN ELIGIBLE RECEIVABLE IN ANY SERVICER REPORT OR OTHER REPORT DELIVERED
PURSUANT TO SECTION 2.8 OF THE TRANSFER AGREEMENT OR (II) INCLUDED IN THE
CALCULATION OF THE NET POOL BALANCE, IN EITHER CASE, SATISFIED ON THE DATE OF
PURCHASE OR CONTRIBUTION HEREUNDER, THE DEFINITION OF “ELIGIBLE RECEIVABLE” SET
FORTH HEREIN.


 


(M)          CREDIT AND COLLECTION POLICY.  SINCE FEBRUARY 2, 2009, THERE HAVE
BEEN NO MATERIAL CHANGES IN THE CREDIT AND COLLECTION POLICY OTHER THAN IN
ACCORDANCE WITH THIS AGREEMENT.  IT HAS AT ALL TIMES COMPLIED WITH THE CREDIT
AND COLLECTION POLICY IN ALL MATERIAL RESPECTS WITH REGARD TO EACH RECEIVABLE.


 

8

--------------------------------------------------------------------------------


 


(N)           NOT AN INVESTMENT COMPANY OR HOLDING COMPANY.  IT IS NOT, AND IS
NOT CONTROLLED BY, AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, OR IS EXEMPT FROM ALL PROVISIONS OF SUCH ACT.


 


(O)           ERISA.  EACH EMPLOYEE BENEFIT PLAN SPONSORED, MAINTAINED OR
CONTRIBUTED TO BY IT OR ANY ERISA AFFILIATE WHICH PLAN IS TAX QUALIFIED UNDER
SECTION 401(A) OF THE CODE IS IN COMPLIANCE IN ALL RESPECTS WITH THE APPLICABLE
PROVISIONS OF ERISA, THE CODE AND ANY REGULATIONS AND PUBLISHED INTERPRETATIONS
THEREUNDER OR, IF NOT, ANY SUCH NON-COMPLIANCE DOES NOT HAVE A MATERIAL ADVERSE
EFFECT.  NEITHER IT NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS
TO INCUR, ANY LIABILITY TO THE PENSION BENEFIT GUARANTY CORPORATION UNDER TITLE
IV OF ERISA WITH RESPECT TO ANY PENSION PLAN (OTHER THAN PREMIUMS DUE AND NOT
DELINQUENT UNDER SECTION 4007 OF ERISA) THAT WOULD HAVE A MATERIAL ADVERSE
EFFECT. NEITHER IT NOR ANY ERISA AFFILIATE SPONSORS, MAINTAINS,  MAKES
CONTRIBUTIONS TO, IS OBLIGATED TO MAKE CONTRIBUTIONS TO, OR, DURING THE
PRECEDING SIX (6) PLAN YEARS, HAS MADE OR BEEN OBLIGATED TO MAKE CONTRIBUTIONS
TO, A MULTIEMPLOYER PLAN.


 


(P)           BLOCKED ACCOUNTS.  THE NAMES AND ADDRESSES OF ALL THE BLOCKED
ACCOUNT BANKS, TOGETHER WITH THE ACCOUNT NUMBERS OF THE BLOCKED ACCOUNTS AT SUCH
BLOCKED ACCOUNT BANKS, ARE SPECIFIED IN SCHEDULE 4.1(P) (OR AT SUCH OTHER
BLOCKED ACCOUNT BANKS AND/OR WITH SUCH OTHER BLOCKED ACCOUNTS AS HAVE BEEN
NOTIFIED TO THE CLASS AGENTS AND THE COLLATERAL AGENT AND FOR WHICH BLOCKED
ACCOUNT AGREEMENTS HAVE BEEN EXECUTED IN ACCORDANCE WITH SECTION 7.3 OF THE
TRANSFER AGREEMENT AND DELIVERED TO THE AGENT).  ALL BLOCKED ACCOUNTS NOT
MAINTAINED AT, AND IN THE NAME OF THE AGENT, ARE SUBJECT TO BLOCKED ACCOUNT
AGREEMENTS. ALL OBLIGORS HAVE BEEN INSTRUCTED TO MAKE PAYMENT TO A BLOCKED
ACCOUNT AND ONLY COLLECTIONS ARE DEPOSITED INTO THE BLOCKED ACCOUNTS.


 


(Q)           BULK SALES.  NO TRANSACTION CONTEMPLATED HEREBY OR BY THE
RECEIVABLES SALE AGREEMENT  REQUIRES COMPLIANCE WITH ANY BULK SALES ACT OR
SIMILAR LAW.


 


(R)            DISCOUNT PURCHASE PERCENTAGE.  THE THEN-CURRENT DISCOUNT
PERCENTAGE REFLECTS A FAIR VALUE DISCOUNT AND REASONABLY EQUIVALENT VALUE FOR
THE RECEIVABLES AND THE RELATED SECURITY, COLLECTIONS AND PROCEEDS THEREOF.


 


(S)           ON EACH DATE THAT RECEIVABLES ARE CONVEYED HEREUNDER, THE SELLER,
BY ACCEPTING THE PROCEEDS OF SUCH CONVEYANCE, SHALL BE DEEMED TO HAVE CERTIFIED
THAT ALL REPRESENTATIONS AND WARRANTIES DESCRIBED IN THIS SECTION 4.1 ARE TRUE
AND CORRECT ON AND AS OF SUCH DAY AS THOUGH MADE ON AND AS OF SUCH DAY.  THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS SECTION 4.1 SHALL SURVIVE THE
CONVEYANCE OF RECEIVABLES TO THE PURCHASER, AND TERMINATION OF THE RIGHTS AND
OBLIGATIONS OF THE PURCHASER AND THE SELLER UNDER THIS AGREEMENT.  UPON
DISCOVERY BY THE PURCHASER OR THE SELLER OF A BREACH OF ANY OF THE FOREGOING
REPRESENTATIONS AND WARRANTIES, THE PARTY DISCOVERING SUCH BREACH SHALL GIVE
PROMPT WRITTEN NOTICE TO THE OTHER WITHIN THREE (3) BUSINESS DAYS OF SUCH
DISCOVERY.


 

9

--------------------------------------------------------------------------------


 


ARTICLE V


 


COVENANTS OF THE SELLER


 


SECTION 5.1            COVENANTS OF THE SELLER.


 

At all times from the date hereof to the Final Payout Date, unless the Purchaser
shall otherwise consent in writing:


 


(A)           CONDUCT OF BUSINESS; OWNERSHIP.  THE SELLER SHALL CARRY ON AND
CONDUCT ITS BUSINESS IN SUBSTANTIALLY THE SAME MANNER AND IN SUBSTANTIALLY THE
SAME FIELDS OF ENTERPRISE AS IT IS PRESENTLY CONDUCTED AND DO ALL THINGS
NECESSARY TO REMAIN DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING AS A
DOMESTIC LIMITED LIABILITY COMPANY IN ITS JURISDICTION OF ORGANIZATION AND
MAINTAIN ALL REQUISITE AUTHORITY TO CONDUCT ITS BUSINESS IN EACH JURISDICTION IN
WHICH ITS BUSINESS IS CONDUCTED.


 


(B)           COMPLIANCE WITH LAWS, ETC.  THE SELLER SHALL COMPLY IN ALL
MATERIAL RESPECTS WITH ALL LAWS TO WHICH IT OR ITS RESPECTIVE PROPERTIES MAY BE
SUBJECT AND PRESERVE AND MAINTAIN ITS CORPORATE EXISTENCE, RIGHTS, FRANCHISES,
QUALIFICATIONS AND PRIVILEGES.


 


(C)           FURNISHING OF INFORMATION AND INSPECTION OF RECORDS.  THE SELLER
SHALL FURNISH TO THE PURCHASER FROM TIME TO TIME SUCH INFORMATION WITH RESPECT
TO THE AFFECTED ASSETS AS THE PURCHASER MAY REASONABLY REQUEST, INCLUDING
LISTINGS IDENTIFYING THE OBLIGOR AND THE UNPAID BALANCE FOR EACH RECEIVABLE
AVAILABLE TO THE SERVICER IN ACCORDANCE WITH ITS THEN CURRENT ACCOUNTS
RECEIVABLE SYSTEM WITHOUT THE SERVICER MANUALLY PREPARING SUCH REPORTS.  THE
SELLER SHALL, AT ANY TIME AND FROM TIME TO TIME DURING REGULAR BUSINESS HOURS,
AS REASONABLY REQUESTED WITH REASONABLE PRIOR NOTICE BY THE PURCHASER, PERMIT
THE PURCHASER, OR ITS AGENTS OR REPRESENTATIVES, (I) TO EXAMINE AND MAKE COPIES
OF AND TAKE ABSTRACTS FROM ALL BOOKS, RECORDS AND DOCUMENTS (INCLUDING
APPLICABLE COMPUTER SYSTEMS FOLLOWING A POTENTIAL TERMINATION EVENT OR
TERMINATION EVENT) RELATING TO THE RECEIVABLES OR OTHER AFFECTED ASSETS,
INCLUDING THE RELATED CONTRACTS AND (II) TO VISIT THE OFFICES AND PROPERTIES OF
THE SELLER FOR THE PURPOSE OF EXAMINING SUCH MATERIALS DESCRIBED IN CLAUSE (I),
AND TO DISCUSS MATTERS RELATING TO THE AFFECTED ASSETS OR SELLER’S PERFORMANCE
HEREUNDER, UNDER THE CONTRACTS AND UNDER THE OTHER TRANSACTION DOCUMENTS TO
WHICH SUCH PERSON IS A PARTY WITH ANY OF THE OFFICERS, DIRECTORS, MANAGERS,
EMPLOYEES OR INDEPENDENT PUBLIC ACCOUNTANTS OF THE SELLER, HAVING KNOWLEDGE OF
SUCH MATTERS; PROVIDED, HOWEVER THAT THE SELLER SHALL ONLY BE RESPONSIBLE FOR
THE COSTS AND EXPENSES ASSOCIATED WITH ONE SUCH REVIEW PER YEAR UNLESS A
TERMINATION EVENT OR POTENTIAL TERMINATION EVENT HAS OCCURRED.


 


(D)           KEEPING OF RECORDS AND BOOKS OF ACCOUNT.  THE SELLER SHALL
MAINTAIN AND IMPLEMENT ADMINISTRATIVE AND OPERATING PROCEDURES (INCLUDING AN
ABILITY TO RECREATE RECORDS EVIDENCING RECEIVABLES AND RELATED CONTRACTS IN THE
EVENT OF THE DESTRUCTION OF THE ORIGINALS THEREOF), AND KEEP AND MAINTAIN, ALL
DOCUMENTS, BOOKS, COMPUTER TAPES, DISKS, RECORDS AND OTHER INFORMATION
REASONABLY NECESSARY OR ADVISABLE FOR THE COLLECTION OF ALL RECEIVABLES
(INCLUDING RECORDS ADEQUATE TO PERMIT THE DAILY IDENTIFICATION OF EACH NEW
RECEIVABLE AND ALL COLLECTIONS OF AND ADJUSTMENTS TO EACH EXISTING RECEIVABLE). 
THE SELLER SHALL GIVE THE PURCHASER PROMPT NOTICE OF ANY MATERIAL CHANGE IN ITS
ADMINISTRATIVE AND OPERATING PROCEDURES REFERRED TO IN THE PREVIOUS SENTENCE.


 

10

--------------------------------------------------------------------------------


 


(E)           PERFORMANCE AND COMPLIANCE WITH RECEIVABLES AND CONTRACTS AND
CREDIT AND COLLECTION POLICY.  THE SELLER SHALL, (I) AT ITS OWN EXPENSE, TIMELY
AND FULLY PERFORM AND COMPLY IN ALL MATERIAL RESPECTS WITH ALL PROVISIONS,
COVENANTS AND OTHER PROMISES REQUIRED TO BE OBSERVED BY IT UNDER THE CONTRACTS
RELATED TO THE RECEIVABLES; AND (II) TIMELY AND FULLY COMPLY IN ALL MATERIAL
RESPECTS WITH THE CREDIT AND COLLECTION POLICY IN REGARD TO EACH RECEIVABLE AND
THE RELATED CONTRACT.


 


(F)            NOTICE OF AGENT’S INTEREST.  IN THE EVENT THAT THE SELLER SHALL
SELL OR OTHERWISE TRANSFER ANY INTEREST IN ACCOUNTS RECEIVABLE OR ANY OTHER
FINANCIAL ASSETS (OTHER THAN AS CONTEMPLATED BY THE TRANSACTION DOCUMENTS), ANY
COMPUTER TAPES OR FILES OR OTHER DOCUMENTS OR INSTRUMENTS PROVIDED BY THE
SERVICER IN CONNECTION WITH ANY SUCH SALE OR TRANSFER SHALL DISCLOSE THE
PURCHASER’S OWNERSHIP OF THE RECEIVABLES AND THE AGENT’S INTEREST THEREIN.


 


(G)           COLLECTIONS.  THE SELLER SHALL INSTRUCT ALL OBLIGORS TO CAUSE ALL
COLLECTIONS TO BE DEPOSITED DIRECTLY TO A BLOCKED ACCOUNT OR TO POST OFFICE
BOXES TO WHICH ONLY BLOCKED ACCOUNT BANKS HAVE ACCESS AND SHALL CAUSE ALL ITEMS
AND AMOUNTS RELATING TO SUCH COLLECTIONS RECEIVED IN SUCH POST OFFICE BOXES TO
BE REMOVED AND DEPOSITED INTO A BLOCKED ACCOUNT ON A DAILY BASIS.


 


(H)           COLLECTIONS RECEIVED.  THE SELLER SHALL HOLD IN TRUST, AND
DEPOSIT, IMMEDIATELY, BUT IN ANY EVENT NOT LATER THAN TWO (2) BUSINESS DAYS OF
ITS RECEIPT THEREOF, TO A BLOCKED ACCOUNT OR, IF REQUIRED BY SECTION 2.9 OF THE
TRANSFER AGREEMENT, TO THE COLLECTION ACCOUNT, ALL COLLECTIONS RECEIVED BY IT
FROM TIME TO TIME.


 


(I)            BLOCKED ACCOUNTS.  EACH BLOCKED ACCOUNT SHALL AT ALL TIMES BE
SUBJECT TO A BLOCKED ACCOUNT AGREEMENT.


 


(J)            SALE TREATMENT.  THE SELLER SHALL NOT BOOK OR OTHERWISE TREAT
(OTHER THAN FOR TAX OR ACCOUNTING PURPOSES) THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT IN ANY MANNER OTHER THAN AS A SALE OF THE RECEIVABLES AND RELATED
SECURITY BY THE SELLER TO THE PURCHASER.  IN ADDITION, THE SELLER SHALL DISCLOSE
(IN A FOOTNOTE OR OTHERWISE) IN ALL OF ITS FINANCIAL STATEMENTS (INCLUDING ANY
SUCH FINANCIAL STATEMENTS CONSOLIDATED WITH ANY OTHER PERSONS’ FINANCIAL
STATEMENTS) THE EXISTENCE AND NATURE OF THE TRANSACTION CONTEMPLATED HEREBY AND
THE INTEREST OF THE PURCHASER, IN THE AFFECTED ASSETS.


 


(K)           SEPARATE BUSINESS; NONCONSOLIDATION.  THE SELLER SHALL NOT CONDUCT
ITS AFFAIRS IN ANY MANNER WHICH IS INCONSISTENT WITH THE PROVISIONS OF
SECTION 4.1(X) OF THE TRANSFER AGREEMENT.


 


(L)            OWNERSHIP INTEREST, ETC.  THE SELLER SHALL, AT ITS EXPENSE, TAKE
ALL ACTION NECESSARY OR DESIRABLE TO ESTABLISH AND MAINTAIN A VALID AND
ENFORCEABLE OWNERSHIP OR SECURITY INTEREST IN THE RECEIVABLES, THE RELATED
SECURITY AND PROCEEDS WITH RESPECT THERETO, AND A FIRST PRIORITY PERFECTED
SECURITY INTEREST IN THE AFFECTED ASSETS, IN EACH CASE FREE AND CLEAR OF ANY
ADVERSE CLAIM, IN FAVOR OF THE PURCHASER, INCLUDING TAKING SUCH ACTION TO
PERFECT, PROTECT OR MORE FULLY EVIDENCE THE INTEREST OF THE PURCHASER, AS THE
PURCHASER MAY REASONABLY REQUEST.


 


(M)          NO SALES, LIENS, ETC.  (I) EXCEPT AS OTHERWISE PROVIDED HEREIN AND
IN THE TRANSACTION DOCUMENTS, THE SELLER SHALL NOT NOR SHALL IT PERMIT ANY OF
ITS SUBSIDIARIES TO, SELL, ASSIGN (BY OPERATION OF LAW OR OTHERWISE) OR
OTHERWISE DISPOSE OF, OR CREATE OR SUFFER TO EXIST ANY


 

11

--------------------------------------------------------------------------------


 


ADVERSE CLAIM UPON (OR THE FILING OF ANY FINANCING STATEMENT) OR WITH RESPECT TO
(A) ANY OF THE AFFECTED ASSETS, OR (B) ANY INVENTORY OR GOODS, THE SALE OF WHICH
MAY GIVE RISE TO A RECEIVABLE, OR ASSIGN ANY RIGHT TO RECEIVE INCOME IN RESPECT
THEREOF (EXCEPT TO THE EXTENT THE RECEIVABLES HAVE BEEN EXCLUDED OR OTHERWISE
EXCEPTED OR RELEASED FROM SUCH TRANSACTION ON OR BEFORE THE DATE SUCH
RECEIVABLES ARE TRANSFERRED BY THE SELLER) AND (II) THE SELLER SHALL NOT SELL,
TRANSFER OR OTHERWISE DISPOSE OF ANY RECEIVABLE TO ANY PERSON OTHER THAN THE
PURCHASER OR AS OTHERWISE EXPRESSLY PROVIDED FOR IN THE TRANSACTION DOCUMENTS.


 


(N)           NO EXTENSION OR AMENDMENT OF RECEIVABLES.  EXCEPT IN ITS CAPACITY
AS SERVICER AND AS PERMITTED UNDER SECTION 7.2 OF THE TRANSFER AGREEMENT, THE
SELLER SHALL NOT EXTEND, AMEND OR OTHERWISE MODIFY THE TERMS OF ANY RECEIVABLE,
OR AMEND, MODIFY OR WAIVE ANY TERM OR CONDITION OF ANY CONTRACT RELATED THERETO.


 


(O)           NO CHANGE IN BUSINESS OR CREDIT AND COLLECTION POLICY.  THE SELLER
SHALL NOT MAKE ANY CHANGE IN THE CHARACTER OF ITS BUSINESS OR IN THE CREDIT AND
COLLECTION POLICY, WHICH CHANGE WOULD, IN EITHER CASE, HAVE A MATERIAL ADVERSE
EFFECT.


 


(P)           CHANGE IN PAYMENT INSTRUCTIONS TO OBLIGORS.  THE SELLER SHALL NOT
ADD OR TERMINATE ANY BANK AS A BLOCKED ACCOUNT BANK OR ANY ACCOUNT AS A BLOCKED
ACCOUNT TO OR FROM THOSE LISTED IN SCHEDULE 4.1(P) OR MAKE ANY CHANGE IN ITS
INSTRUCTIONS TO OBLIGORS REGARDING PAYMENTS TO BE MADE TO ANY BLOCKED ACCOUNT,
UNLESS (I) SUCH INSTRUCTIONS ARE TO DEPOSIT SUCH PAYMENTS TO ANOTHER EXISTING
BLOCKED ACCOUNT OR TO THE COLLECTION ACCOUNT OR (II) THE AGENT SHALL HAVE
RECEIVED WRITTEN NOTICE OF SUCH ADDITION, TERMINATION OR CHANGE AT LEAST THIRTY
(30) DAYS PRIOR THERETO AND THE AGENT SHALL HAVE RECEIVED A BLOCKED ACCOUNT
AGREEMENT EXECUTED BY EACH NEW BLOCKED ACCOUNT BANK OR AN EXISTING BLOCKED
ACCOUNT BANK WITH RESPECT TO EACH NEW BLOCKED ACCOUNT, AS APPLICABLE.


 


(Q)           DEPOSITS TO LOCK-BOX ACCOUNTS.  THE SELLER SHALL NOT DEPOSIT OR
OTHERWISE CREDIT, OR CAUSE OR PERMIT TO BE SO DEPOSITED OR CREDITED, TO ANY
BLOCKED ACCOUNT OR THE COLLECTION ACCOUNT, CASH OR CASH PROCEEDS OTHER THAN
COLLECTIONS.


 


(R)            CHANGE OF NAME, ETC.  THE SELLER SHALL NOT CHANGE ITS NAME,
IDENTITY OR STRUCTURE (INCLUDING BY MERGER), ITS JURISDICTION OF FORMATION OR
THE LOCATION OF ITS CHIEF EXECUTIVE OFFICE OR ANY OTHER CHANGE WHICH COULD
RENDER ANY UCC FINANCING STATEMENT FILED IN CONNECTION WITH THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT TO BECOME “SERIOUSLY MISLEADING” UNDER THE UCC,
UNLESS AT LEAST THIRTY (30) DAYS PRIOR TO THE EFFECTIVE DATE OF ANY SUCH CHANGE
THE SELLER DELIVERS TO THE PURCHASER (I) SUCH DOCUMENTS, INSTRUMENTS OR
AGREEMENTS, EXECUTED BY THE SELLER AS ARE NECESSARY TO REFLECT SUCH CHANGE AND
TO CONTINUE THE PERFECTION OF THE PURCHASER’S OWNERSHIP INTERESTS OR SECURITY
INTERESTS IN THE AFFECTED ASSETS, INCLUDING AN OPINION OF COUNSEL THAT AFTER
GIVING EFFECT TO SUCH CHANGE, THE PURCHASER’S INTEREST IN THE RECEIVABLES AND
THE RELATED SECURITY SHALL CONTINUE UNAFFECTED BY SUCH CHANGE AND (II) NEW OR
REVISED BLOCKED ACCOUNT AGREEMENTS EXECUTED BY THE BLOCKED ACCOUNT BANKS WHICH
REFLECT SUCH CHANGE AND ENABLE THE AGENT TO CONTINUE TO EXERCISE ITS RIGHTS
CONTAINED IN SECTION 7.3 OF THE TRANSFER AGREEMENT.


 


(S)           SALE TREATMENT.  THE SELLER AGREES TO TREAT THIS CONVEYANCE FOR
ALL PURPOSES (INCLUDING, WITHOUT LIMITATION, TAX AND FINANCIAL ACCOUNTING
PURPOSES) AS A SALE AND, TO THE EXTENT ANY SUCH REPORTING IS REQUIRED, SHALL
REPORT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ON


 

12

--------------------------------------------------------------------------------


 


ALL RELEVANT BOOKS, RECORDS, TAX RETURNS, FINANCIAL STATEMENTS AND OTHER
APPLICABLE DOCUMENTS AS A SALE OF RECEIVABLES TO THE PURCHASER.


 


(T)            PERFORMANCE AND COMPLIANCE WITH RECEIVABLES.  THE SELLER AT ITS
EXPENSE WILL TIMELY AND FULLY PERFORM AND COMPLY WITH ALL MATERIAL PROVISIONS,
COVENANTS AND OTHER PROMISES REQUIRED TO BE OBSERVED BY IT UNDER THE
RECEIVABLES.


 


(U)           INDEMNIFICATION.  THE SELLER AGREES TO INDEMNIFY, DEFEND AND HOLD
THE PURCHASER HARMLESS FROM AND AGAINST ANY AND ALL LOSS, LIABILITY, DAMAGE,
JUDGMENT, CLAIM, DEFICIENCY, OR EXPENSE (INCLUDING INTEREST, PENALTIES,
REASONABLE ATTORNEYS’ FEES AND AMOUNTS PAID IN SETTLEMENT) TO WHICH THE
PURCHASER OR ANY ASSIGNEE THEREOF MAY BECOME SUBJECT INSOFAR AS SUCH LOSS,
LIABILITY, DAMAGE, JUDGMENT, CLAIM, DEFICIENCY, OR EXPENSE ARISES OUT OF OR IS
BASED UPON A BREACH BY THE SELLER OF ITS REPRESENTATIONS, WARRANTIES AND
COVENANTS CONTAINED HEREIN, OR ANY INFORMATION CERTIFIED IN ANY SCHEDULE OR
CERTIFICATE DELIVERED BY THE SELLER HEREUNDER, BEING UNTRUE IN ANY MATERIAL
RESPECT AT ANY TIME.  THE OBLIGATIONS OF THE SELLER UNDER THIS
SECTION 5.1(U) SHALL BE CONSIDERED TO HAVE BEEN RELIED UPON BY THE PURCHASER,
THE AGENT, THE CLASS AGENTS AND THE INVESTORS AND SHALL SURVIVE THE EXECUTION,
DELIVERY, PERFORMANCE AND TERMINATION OF THIS AGREEMENT, REGARDLESS OF ANY
INVESTIGATION MADE BY, OR ON BEHALF OF, THE PURCHASER, THE AGENT, ANY
CLASS AGENT OR ANY INVESTOR.


 


ARTICLE VI


 


REPURCHASE OBLIGATION


 


SECTION 6.1            MANDATORY REPURCHASE.


 

The Seller agrees to repurchase from the SPV any Receivables sold by it
hereunder if the SPV notifies the Seller that, as of the related date of
purchase of such Receivable, there existed a material breach on the date of
purchase thereof, of any representation or warranty made or deemed made with
respect to such a Receivable pursuant to Article IV and the Seller shall fail to
cure such breach within ten (10) Business Days of such notice. The repurchase
price shall be paid by the Seller to the SPV in immediately available funds on
such tenth (10th) Business Day  in an amount equal to the Unpaid Balance of each
Receivable repurchased.

 


SECTION 6.2            NO RECOURSE.


 

Except as otherwise provided in this Agreement, the purchase and sale of
Receivables under this Agreement shall be without recourse to the Seller.

 


ARTICLE VII


 


CONDITIONS PRECEDENT


 


SECTION 7.1            CONDITIONS TO THE PURCHASER’S OBLIGATIONS REGARDING
RECEIVABLES.


 

The obligations of the Purchaser to purchase any Receivables on any sale date
shall be subject to the satisfaction of the following conditions:


 

13

--------------------------------------------------------------------------------


 


(A)           ALL REPRESENTATIONS AND WARRANTIES OF THE SELLER CONTAINED IN THIS
AGREEMENT SHALL BE TRUE AND CORRECT ON EACH SALE DATE WITH THE SAME EFFECT AS
THOUGH SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON SUCH DATE;


 


(B)           ALL INFORMATION CONCERNING ANY RECEIVABLES PROVIDED TO THE
PURCHASER SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF ANY SALE
DATE;


 


(C)           THE SELLER SHALL HAVE SUBSTANTIALLY PERFORMED ALL OTHER
OBLIGATIONS REQUIRED TO BE PERFORMED BY THE PROVISIONS OF THIS AGREEMENT;


 


(D)           THE SELLER SHALL HAVE FILED OR CAUSED TO BE FILED THE FINANCING
STATEMENT(S) REQUIRED TO BE FILED PURSUANT TO SECTION 2.1(B); AND


 


(E)           ALL CORPORATE AND LEGAL PROCEEDINGS AND ALL INSTRUMENTS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE
SATISFACTORY IN FORM AND SUBSTANCE TO THE PURCHASER, AND THE PURCHASER SHALL
HAVE RECEIVED FROM THE SELLER COPIES OF ALL DOCUMENTS (INCLUDING, WITHOUT
LIMITATION, RECORDS OF CORPORATE PROCEEDINGS) RELEVANT TO THE TRANSACTIONS
HEREIN CONTEMPLATED AS THE PURCHASER MAY REASONABLY HAVE REQUESTED.


 


ARTICLE VIII


 


TERM AND TERMINATION


 


SECTION 8.1            TERM.


 

This Agreement shall commence as of the Closing Date and shall continue in full
force and effect until the date following the earlier of (a) the date designated
by the Purchaser or the Seller as the termination date at any time following
sixty (60) day’s written notice to the other (with a copy thereof to the Agent),
(b) the date on which the Termination Date occurs or is declared pursuant to
Section 8.2 of the Transfer Agreement, (c) upon the occurrence of a Purchaser
Termination Date under Section 8.1 of the Receivable Sale Agreement, (d) upon
the occurrence of an Event of Bankruptcy with respect to either the Purchaser or
the Seller, or (e) the date on which either the Purchaser or the Seller becomes
unable for any reason to purchase or re-purchase any Receivable in accordance
with the provisions of this Agreement or defaults on its obligations hereunder,
which default continues unremedied for more than thirty (30) days after written
notice (any such date being a “Purchase Termination Date”); provided, however,
that the occurrence of the Purchase Termination Date pursuant to this
Section 8.1 hereof shall not discharge any Person from any obligations incurred
prior to the Purchase Termination Date, including, without limitation, any
obligations to make any payments with respect to the interest of the Purchaser
in any Receivable sold prior to the Purchase Termination Date.

 


SECTION 8.2            EFFECT OF PURCHASE TERMINATION DATE.


 

Following the occurrence of the Purchase Termination Date pursuant to
Section 8.1 hereof, the Seller shall not sell, and the Purchaser shall not
purchase, any Receivables.  No termination or rejection or failure to assume the
executory obligations of this Agreement in any Event of Bankruptcy with respect
to the Seller or the Purchaser shall be deemed to impair or affect the
obligations pertaining to any executed sale or executed obligations, including,
without

 

14

--------------------------------------------------------------------------------


 

limitation, pre-termination breaches of representations and warranties by the
Seller or the Purchaser.  Without limiting the foregoing, prior to the Purchase
Termination Date, the failure of the Seller to deliver computer records of any
Receivables or any reports regarding any Receivables shall not render such
transfer or obligation executory, nor shall the continued duties of the parties
pursuant to Article V or Section 10.1 of this Agreement render an executed sale
executory.

 


ARTICLE IX


 


INDEMNIFICATION


 


SECTION 9.1            INDEMNITIES BY THE SELLER.


 

Without limiting any other rights which the Indemnified Party may have hereunder
or under applicable Law, the Seller hereby agrees to indemnify the SPV and its
respective officers, directors, employees, counsel, other agents, successors and
assigns (collectively, “Seller Indemnified Party”) from and against any and all
damages, losses, claims, liabilities, costs and expenses, including reasonable
attorneys’ fees (which such attorneys may be employees of the Program Support
Providers, the Agent, the Collateral Agent or the Class Agents, as applicable)
and disbursements (all of the foregoing being collectively referred to as
“Seller Indemnified Amounts”) awarded against or incurred by it in any action or
proceeding between the Seller and the Seller Indemnified Party or between the
Seller Indemnified Party and any third party or otherwise arising out of or as a
result of this Agreement, the other Transaction Documents, the ownership or
maintenance, either directly or indirectly, of the Receivables, any Related
Security or any interest therein or any of the other transactions contemplated
hereby or thereby, excluding, however, (x) Seller Indemnified Amounts to the
extent resulting from gross negligence or willful misconduct on the part of such
Seller Indemnified Party, as finally determined by a court of competent
jurisdiction, (y) recourse (except as otherwise specifically provided in this
Agreement) for uncollectible Receivables or (z) Excluded Taxes.

 


ARTICLE X


 


MISCELLANEOUS PROVISIONS


 


SECTION 10.1         AMENDMENT.


 

This Agreement and the rights and obligations of the parties hereunder may not
be changed orally, but only by an instrument in writing signed by the Purchaser
and the Seller and consented to in writing by the Agent.  Any reconveyance
executed in accordance with the provisions hereof shall not be considered
amendments to this Agreement.

 


SECTION 10.2         GOVERNING LAW; SUBMISSION TO JURISDICTION.


 


(A)           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICTS OF
LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).


 

15

--------------------------------------------------------------------------------


 


(B)           THE PARTIES HERETO HEREBY SUBMIT TO THE NONEXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN
SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.  NOTHING IN THIS SECTION 10.2 SHALL
AFFECT THE RIGHT OF THE PURCHASER TO BRING ANY OTHER ACTION OR PROCEEDING
AGAINST THE SELLER OR ITS PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.


 


SECTION 10.3         NOTICES.


 

Except as provided below, all communications and notices provided for hereunder
shall be in writing (including telecopy, facsimile or electronic transmission or
similar writing) and shall be given to the other party at its address or
telecopy number set forth below or at such other address or telecopy number as
such party may hereafter specify for the purposes of notice to such party.  Each
such notice or other communication shall be effective (a) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified in this
Section 10.3 and confirmation is received, (b) if given by mail 3 Business Days
following such posting, postage prepaid, U.S. certified or registered, (c) if
given by overnight courier, one (1) Business Day after deposit thereof with a
national overnight courier service, or (d) if given by any other means, when
received at the address specified in this Section 10.3.

 

(e)

in the case of the Purchaser:

 

 

 

United Stationers Receivables, LLC

 

One Parkway North Boulevard

 

Deerfield, Illinois  60015-2559

 

Telephone:

(847) 627-7000

 

Facsimile:

(847) 627-7001

 

 

 

 

with a copy to the Agent:

 

 

 

 

Bank of America, National Association,

 

Bank of America Hearst Tower, 19th Floor

 

Charlotte, North Carolina  28255

 

Attention:

Banc of America Securities, LLC Global Asset Backed Securitization Group;
Portfolio Management

 

Telephone:

 704/386 7922

 

Facsimile:

 704/388 9169

 

 

 

(f)

in the case of the Seller:

 

 

 

 

United Stationers Financial Services, LLC

 

One Parkway North Boulevard

 

Deerfield, Illinois  60015-2559

 

Telephone:

 (847) 627-7000

 

Facsimile:

(847) 627-7001

 

16

--------------------------------------------------------------------------------


 

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party.

 


SECTION 10.4         SEVERABILITY OF PROVISIONS.


 

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions, or terms shall be deemed severable from the remaining
covenants, agreements, provisions, or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

 


SECTION 10.5         ASSIGNMENT.


 

This Agreement may not be assigned by the parties hereto, except that the
Purchaser may assign its rights hereunder pursuant to the Transfer Agreement to
the Agent, for the benefit of the Investors, and that the Conduit Investor may
assign any or all of its rights to any Liquidity Provider or to a Conduit
Assignee.  The Purchaser hereby notifies (and the Seller hereby acknowledges
that) the Purchaser, pursuant to the Transfer Agreement, has assigned its rights
hereunder to the Agent.  All rights of the Purchaser hereunder may be exercised
by the Agent or its assignees, to the extent of their respective rights pursuant
to such assignments.


 


SECTION 10.6         FURTHER ASSURANCES.


 

The Purchaser and the Seller agree to do and perform, from time to time, any and
all acts and to execute any and all further instruments required or reasonably
requested by the other party more fully to effect the purposes of this
Agreement, including, without limitation, the execution of any financing
statements or continuation statements or equivalent documents relating to the
Receivables conveyed hereunder for filing under the provisions of the Relevant
UCC or other laws of any applicable jurisdiction.

 


SECTION 10.7         NO WAIVER; CUMULATIVE REMEDIES.


 

No failure to exercise and no delay in exercising, on the part of the Purchaser,
the Seller or the Agent, any right, remedy, power or privilege hereunder, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exhaustive of any rights, remedies, powers and privilege
provided by law.

 


SECTION 10.8         COUNTERPARTS.


 

This Agreement may be executed in two or more counterparts including telecopy
transmission thereof (and by different parties on separate counterparts), each
of which shall be an original, but all of which together shall constitute one
and the same instrument.  Delivery of an executed counterpart of a signature
page by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

17

--------------------------------------------------------------------------------


 


SECTION 10.9         BINDING EFFECT; THIRD-PARTY BENEFICIARIES.

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.  The Agent, on
behalf of the Investors and its assignees, and any Liquidity Provider is
intended by the parties hereto to be a third-party beneficiary of this
Agreement.

 


SECTION 10.10       MERGER AND INTEGRATION.

 

Except as specifically stated otherwise herein, this Agreement sets forth the
entire understanding of the parties relating to the subject matter hereof, and
all prior understandings, written or oral, are superseded by this Agreement. 
This Agreement may not be modified, amended, waived or supplemented except as
provided herein.

 


SECTION 10.11       HEADINGS.


 

The headings herein are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof.

 


SECTION 10.12       EXHIBITS.


 

The schedules and exhibits referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchaser and the Seller each have caused this
Receivables Purchase Agreement to be duly executed by their respective officers
as of the day and year first above written.

 

 

 

UNITED STATIONERS FINANCIAL
SERVICES, LLC, as Seller

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

UNITED STATIONERS RECEIVABLES,

 

 

LLC, as Purchaser

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Acknowledged as of the
date first above written:

 

 

 

 

 

 

 

 

BANK OF AMERICA, NATIONAL

 

 

ASSOCIATION, as Agent

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF SUBORDINATED NOTE

 

                             

[·], 200  

 

FOR VALUE RECEIVED, the undersigned, [PURCHASER], a corporation (the “Maker”),
hereby promises to pay to the order of [SELLER], (the “Payee”), on
                  ,          or earlier as provided for in the Receivables
Purchase Agreement dated as of the date hereof between the Maker and the Payee
(as such agreement may from time to time be amended, supplemented or otherwise
modified and in effect, the “Receivables Purchase Agreement”), the lesser of the
principal sum of Three Hundred and Fifty Million Dollars ($350,000,000.00) or
the aggregate unpaid principal amount of all Advances to the Maker from the
Payee pursuant to the terms of the Receivables Purchase Agreement, in lawful
money of the United States of America in immediately available funds, and to pay
interest from the date thereof on the principal amount hereof from time to time
outstanding, in like funds, at said office, at the rate per annum set forth in
the Receivables Purchase Agreement and shall be payable in arrears on the first
day of each January, April, July and October (or if any such day is not a
Business Day, on the succeeding Business Day).

 

The Maker hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever.  The non-exercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

 

All borrowings evidenced by this Subordinated Note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedule attached hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such a notation shall not in any manner
affect the obligation of the Maker to make payments of principal and interest in
accordance with the terms of this Subordinated Note and the Receivables Purchase
Agreement.

 

The Maker shall have the right to prepay and, subject to the limitations set
forth in the Receivables Purchase Agreement, reborrow Advances made to it
without penalty or premium.

 

This Subordinated Note is the Subordinated Note referred to in the Receivables
Purchase Agreement, which, among other things, contains provisions for the
subordination of this Subordinated Note to the rights of certain parties under
the Transfer Agreement, all upon the terms and conditions therein specified.

 

A-1

--------------------------------------------------------------------------------


 

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

 

 

[SELLER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

Advances and Payments

 

Date

 

Amount of
Advance

 

Payments
Principal/Interest

 

Unpaid Principal
Balance of Note

 

Name of Person
Making Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Credit and Collection Policy

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(g)

 

List of Actions and Suits

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(i)

 

Names, Jurisdictions of Formation, Type of Entity
and
Locations of Certain Offices and Records

 

United Stationers Financial Services LLC

Jurisdiction of formation:  Illinois

Principal Place of Business:  One Parkway North Blvd., Deerfield, Illinois

President:  Victoria J. Reich

Location of Records:  One Parkway North Blvd., Deerfield, Illinois

 

United Stationers Receivables, LLC

Jurisdiction of formation:  Illinois

Principal Place of Business:  One Parkway North Blvd., Deerfield, Illinois

President:  Victoria J. Reich

Location of Records:  One Parkway North Blvd., Deerfield, Illinois

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(j)

 

List of Subsidiaries, Divisions and Tradenames; FEIN

 

United Stationers Financial Services LLC

 

Subsidiaries:

USS Receivables Company, Ltd.

 

 

Divisions:

None

 

 

Tradenames:

None

 

 

Federal Employer Identification Number:

36-4428313

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(p)

 

List of Blocked Account Banks and Blocked Accounts

 

None.

 

--------------------------------------------------------------------------------